Citation Nr: 0107157	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from August 1955 to July 1963.

This appeal arises from an August 1995 rating decision from 
the Pittsburgh, Pennsylvania, Regional Office (RO).  In that 
decision the RO determined that the veteran had not submitted 
the requisite new and material evidence required to reopen a 
claim for service connection for a low back disability.  

This case was previously before the Board in August 1999, at 
which time the Board determined that new and material had 
been submitted to reopen the veteran's claim for service 
connection for low back disability and reopened that claim.  
The case was Remanded to the RO for further development of 
the medical and other evidence, for additional VA examination 
and medical opinion, and for a de novo review and 
readjudication of the issue on appeal.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The development requested in the August 1999 remand has not 
been performed.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) - concluded that the Board had erred when it 
considered a claim when the RO had not conformed to the 
dictates of the earlier Board remand.

In its August 1999 remand, the Board noted, in pertinent 
part, its consideration of the veteran's service medical 
records.  These records show that on July 19, 1958 the 
veteran was treated for a sore back after falling on stairs.  
Examination showed mild lumbar spasms.  The clinical 
impression was mild back strain.  The veteran was placed on 
light duty for several days.  At separation in April 1963 
clinically evaluation of the veteran's spine was normal.

The claim was remanded to determine the nature and probable 
etiology of any back disorder and its relationship to 
service.  In relevant part, the RO was asked to schedule the 
veteran for a VA orthopedic examination.  Specifically, the 
VA examiner conducting this evaluation was to provide an 
opinion as to the etiology of the current diagnosis and the 
relationship, if any, between current problems and inservice 
incidents.  However, the examination report is ambiguous as 
to the relationship between the veteran's current disability 
and an injury or disease in service.  On the one hand, the 
report includes a statement to the effect that it is "as 
likely as not" that the veteran's duties in service 
contributed to the development of degenerative changes in the 
low back.  On the other hand, the examination report includes 
a statement to the effect that the veteran's injury in 
service "did not lead to long term disability."  In order to 
resolve medical questions raised in this case, a remand for 
further development is necessary.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Furthermore, under recent legislation the RO is required to 
take specific steps to develop the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must undertake all development 
of the claim required under the 
provisions the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).

3.  The RO should obtain copies of any 
relevant VA or non-VA treatment records 
that are not already in the claims 
folder.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
file.

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.

5.  Thereafter, the RO should again seek 
a clarifying opinion from the VA examiner 
who conducted the June 2000 examination.  
The examiner should be asked to review 
his June 2000 examination report and 
again provide an opinion as to whether it 
is at least as likely as not that any 
current degenerative arthritic changes 
are the result of he back injury 
documented during service or to any other 
disease or injury the veteran had in 
service.  The role, if any, of the July 
1958 injury in service in the current 
diagnosis should be specified and 
discussed to the extent necessary.  If 
the disability is considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  The basis for the 
conclusions reached should be stated in 
full.  If the examiner believes that 
further examination is needed as to this 
point, such examination should be 
scheduled.  It is imperative that the 
claims file in this case be made 
available to the examiner for use in the 
study of the case.

6.  In the event that the examiner 
referenced above is no longer available 
to provide the requested clarifying 
opinion, an appropriate new examination 
should be scheduled for the purpose of 
evaluating the veteran's complaints and 
symptoms and providing responses to the 
questions stated in paragraph 5, above.  

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

8.  Following completion of the above, 
the RO must readjudicate the claim.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the  Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




